DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on December 18, 2020.
Currently, claims 1 and 3-7 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
                        Claim Rejections - Improper Markush Grouping
Claims 5-6 remain rejected as containing an improper Markush grouping of alternatives for the reasons as set forth in the Office action mailed on October 8, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on December 18, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are sufficient. Contrary to applicant’s argument, SEQ ID NOs:10, 18, 20, and 35 recited in claims 5-6 do not share a substantial common nucleotide sequence within “N40”. Applicant did not provide any rebuttal .
	Accordingly, this rejection is maintained. 

			      New Rejections Necessitated by Amendment
					Claim Objections
Claim 1 is objected to because of the following informalities:  
1. “f eluting” in step (6) has a typographical error.  	2. “sequences from the repeated sequences are capable of generating secondary structures are the lactoferrin-bound aptamers.” This limitation is grammatically incorrect.
Appropriate correction is required.

		 Claim Rejections - Improper Markush Grouping
The text of the legal basis not included in this action can be found in a prior Office action.
	Claim 7 is rejected as containing an improper Markush grouping of alternatives. The Markush grouping of SEQ ID NOs:5-65 is improper because the nucleotide sequence species do not all share a substantial common nucleotide sequence in “N40” and a common use flowing from the shared nucleotide sequence.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The instant claims recite “adding 25 l of 0.01-0.1 M NaOH solution into the supernatant and vortex oscillation for 3-15 min” in step (5). It is unclear how the NaOH solution can be added into vortex oscillation.
The instant claims recite “then adding” in step (5), “then transferring” in step (6). The informal, narrative recitations are indefinite as they fail to conform with current U.S. practice.
The instant claims recite “repeating steps (3), (4), (5) for eight times” followed by “sequencing firth, sixth and seventh rounds of PCR amplification products”. It is noted that step (3) recites “original library” and step (5) recites “secondary library”. Hence, it is unclear how repeating the steps regarding “original library”, which presumably provides the first round of PCR amplification products, and “secondary library”, which presumably provides the second round of products can yield “sixth and seventh rounds of PCR amplification products”. 
Step (7) recites “repeating steps (3), (4), (5) for eight times”, thereby excluding step (6). It is unclear why the “negative microarray microfluidic chip” is prepared in preceding steps and why the step of using “a negative microfluidic channel” in step (6) is necessary if the dried solution “for PCR amplification” in step (6) is excluded in step (7). It is also unclear what purpose the dried solution “for PCR amplification” in step (6) has in the instantly claimed method as there is no subsequent method step for performing PCR amplification using the “solution” recited in step (6). As such, there is a gap in the claimed method steps, thereby rendering the claims indefinite. 
Claim 7 recites “polynucleotide number 5”, “polynucleotide number 6”, “polynucleotide number 8”, and so forth while simultaneously reciting SEQ ID NOs. The phrase “polynucleotide number” is not disclosed in the specification and it is unclear why the recitation of “polynucleotide number” is necessary when the nucleotide sequences are identified by sequence identification numbers (SEQ ID NOs). 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This is a new matter rejection.
The instant claims recite “10-50 nucleotide random sequence ssDNA”. Applicant did not point out where the amended claims are supported in the specification, which does not appear to have adequate written description support for the “10-50 nucleotide random sequence”. The specification at best describes that the random sequence is “N40”, which is 40 nucleotides in length. 
Accordingly, the instant claims introduce new matter that is not supported by the specification as originally filed. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635